Citation Nr: 0603246	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-32 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in August 2005. 

The Board notes that VA has adjudicated the veteran's claim 
as a claim for service connection.  However, as stated in the 
November 18, 2003 letter from the RO to the veteran, the 
veteran's November 5, 2003 VA form 9 was not submitted in a 
timely manner.  As a result, since the May 2002 RO decision 
is now considered final, the issue on appeal will be 
recharacterized as a new and material evidence claim.  
Therefore, the issue is as stated on the title page of this 
decision.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1. In May 2002, the RO denied the claim of service connection 
for PTSD.  The veteran was notified of this decision, but did 
not file a timely appeal.  Thus, the decision is now final.

2.  Evidence added to the record since the May 2002 RO 
decision relates to an unestablished fact necessary to 
substantiate the claim.  



CONCLUSIONS OF LAW

1.  The May 2002 RO decision denying the claim of service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).

2.  The evidence received subsequent to the final May 2002 RO 
decision is new and material, and the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2002, the RO denied the claim of service connection 
for post-traumatic stress disorder (PTSD), based on a finding 
that there was no evidence that the veteran had participated 
in combat or had verifiable stressors.  The veteran did not 
submit a timely appeal to the adverse determination, and as a 
result, the decision is final.  38 U.S.C.A. § 7105.

Although the May 2002 RO decision is final, the claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the May 2002 decision, which was the last final 
adjudication that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in March 2003, the regulations in effect 
since August 29, 2001 are for application.  The revised 
regulations provide that new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Evidence received since the final May 2002 RO decision 
includes the veteran's service medical records, a private 
medical report that shows a diagnosis of PTSD, and statements 
submitted by the veteran concerning his stressors.  This 
evidence is new because it was not previously of record.  The 
evidence, notably the veteran's statements concerning his 
stressors, is also material because those statements, when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim.  
Accordingly, the Board finds that the evidence submitted 
since the final May 2002 RO decision is both new and 
material.  Therefore, the claim of service connection for 
PTSD is reopened.

The Board has considered the veteran's application to reopen 
his claim with respect to the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  (West 2003).  
Given the favorable outcome as noted above, no conceivable 
prejudice to the veteran could result from this adjudication.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the VCAA, would not be justified.


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD, and to this extent, the 
appeal is granted.



REMAND

The veteran served from July 1969 to July 1973, and was 
awarded the Vietnam Service Medal and Vietnam Campaign Medal.  
He served with a helicopter combat support squadron while in 
Vietnam.

The records suggest that the veteran has been treated for 
PTSD at the Tucson, Arizona, VAMC, from approximately 1995 to 
the present.  The RO should obtain all VA treatment records 
pertaining to treatment for PTSD not already associated with 
the claims file.  38 U.S.C.A. § 5103A(c); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Additionally, the veteran has submitted statements in which 
he describes his stressors.  The RO has informed the veteran 
that he had not provided enough information in order to 
verify his service stressor.  In this regard, the Board notes 
that the veteran provided a broad date range of the incidents 
and some more specific date ranges and where they happened.  
The RO should inform the veteran of the additional 
information necessary to conduct a search.  Thereafter, the 
veteran should be given an opportunity to submit additional 
information regarding his claimed service stressors.  If 
specific information is received from the veteran, an attempt 
should be made to verify the veteran's alleged stressors.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:


1.	The RO should obtain copies of all VA 
treatment records related to the 
evaluation and treatment of the veteran 
for PTSD not already of record (including 
medical records from the VA in Tucson, 
Arizona), and associate them with the 
claims file.

2.	Notify the veteran of the claimed 
stressors listed in paragraph 4.  Give him 
an opportunity to submit any additional 
information regarding the stressors listed 
in paragraph 4 or any other stressor(s).  
Inform him that he must provide specific 
information, including dates, locations, 
names of other persons involved, units 
involved etc., relating to his claimed 
service stressors (specifically as it 
pertains to stressors not listed in 
paragraph 4).  The veteran should be 
advised that this information is necessary 
in order to obtain supportive evidence of 
the claimed stressful events in service 
and that he must be specific as possible, 
because without such details an adequate 
search for verifying information cannot be 
conducted.  

3.	If additional information is needed as it 
pertains to the veteran's claimed 
stressors, the veteran should be informed 
of what information he should provide.

4.	Contact the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
USASCRUR) and ask that they provide any 
available information which might 
corroborate the veteran's in-service 
stressors.  Provide JSRRC with copies of 
the veteran's personnel records showing 
his service dates, duties, and units of 
assignment.  Advise them of the summary of 
the alleged stressors to include the 
following:
a) Being ordered to shoot a Vietnamese 
woman (March 1971) He states that he 
was with the HC-3, DBT 101 Squadron.
b) Being aboard a ship in which a 
fellow shipmate tried to set the ship 
on fire.
c) Almost crashing while on a 
helicopter (July or August 1970).  He 
states that he was with the HC-3, DBT 
101 Squadron.

5.	If the RO verifies the presence of an in-
service stressor, a VA examination should 
be performed by a psychiatrist in order to 
determine the etiology, nature, and 
severity of any psychiatric illness, to 
include PTSD.  The claims folder should be 
made available to the examiner in 
conjunction with the examination.  All 
indicated tests are to be conducted.  

Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran currently has PTSD under DSM-IV 
due to verified service stressors.  The RO 
is to inform the examiner that only a 
stressor(s) that has been verified by the 
RO or the Board may be used as a basis for 
a diagnosis of PTSD.  The entire claims 
folder including a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the examination. 

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify:  
(1) the stressor found to be sufficient to 
produce PTSD; (2) whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether there 
is a link between the diagnosed PTSD and 
one or more of the in-service verified 
stressors.  

The report of examination should include 
the complete rationale for all opinions 
expressed.

6.	The RO should then review the entire 
record and re-adjudicate the claims on 
appeal.  If the claim remains denied, the 
RO should issue an appropriate 
supplemental statement of the case 
(SSOC).  The veteran should be given an 
appropriate opportunity to respond.  
Thereafter, the case should then be 
returned to the Board for further review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


